Citation Nr: 0207619	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  97-03 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran submitted a timely notice of disagreement 
with a November 1991 rating decision denying entitlement to 
service connection for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel
INTRODUCTION

The veteran served on active duty from October 1965 to August 
1969 and from September 1973 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.  

In March 1999, the Board remanded the case to schedule the 
veteran for a hearing before a Member of the Board.  In June 
1999, a hearing was held before the undersigned Board member 
making this decision who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
Supp. 2002).  

In September 1999, the Board found that a timely notice of 
disagreement (NOD) was not received regarding the RO's 
November 1991 rating decision denying entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In October 2000, counsel for the veteran and VA filed a Joint 
Motion for Remand, in part, and to Dismiss in part, and to 
Suspend Further Proceedings.  The parties moved the Court to 
vacate that portion of the September 1999 Board decision that 
found that a timely NOD was not received regarding the RO's 
November 1991 rating decision denying entitlement to service 
connection for PTSD.  An Order of the Court dated in October 
2000 granted the motion and vacated that part of the Board's 
decision, remanding the claim for further consideration.  

Additional evidence was associated with the claims file since 
the issuance of the most recent supplemental statement of the 
case in October 1998.  However, the veteran waived RO 
consideration of this evidence in July 1999 and February 
2001.  

In a decision dated in May 2001, the Board again found that a 
timely NOD was not received regarding the November 1991 
rating decision denying service connection for PTSD.  The 
veteran appealed this determination to the Court.  In an 
Order dated in October 2001, the Court granted the joint 
motion of the parties and remanded the matter at issue for 
further consideration consistent with the joint motion.  
Copies of the Court's Order and the joint motion in this case 
have been placed in the claims file.  

In March 2002, the Board wrote to the attorney-representative 
and afforded him the opportunity to submit additional 
argument and evidence in support of the veteran's appeal.  
The attorney-representative responded in May 2002 and 
referred the Board to his letter of December 4, 2001, which 
set forth additional written argument on the remanded issue 
and requested that the Board find that his NOD was timely and 
proceed to address the merits of his PTSD claim.  

This case has been advanced on the docket on the motion of 
the appellant's representative on submission of medical 
evidence that the appellant suffers from serious illness with 
poor prognosis.  38 C.F.R. § 20.900(c) (2001).

In its September 1999 decision, the Board also found that a 
claim for service connection for a lung disorder was not well 
grounded.  In its Order of October 2000 granting the joint 
motion, the Court dismissed the appeal with respect to this 
issue.  Since then, however, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  In part, the new law provided that a claim denied 
as not well grounded between July 14, 1999, and November 9, 
2000, such as the lung disorder claim decided in the 
September 1999 Board decision, could be readjudicated under 
the provisions of the new law.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000).  The veteran's attorney requested that this 
claim be reconsidered in February 2001.  Therefore, the Board 
refers this claim to the RO for readjudication.  See 
VAOPGCPREC 3-2001.  


FINDINGS OF FACT

1.  The RO sent the veteran notice of its November 1991 
rating decision denying entitlement to service connection for 
PTSD, along with notice of his appellate rights, on November 
14, 1991.  

2.  An NOD was not received within one year of the November 
14, 1991, letter notifying the veteran of the November 1991 
denial of entitlement to service connection for PTSD.  


CONCLUSION OF LAW

A timely NOD was not received regarding the November 1991 
rating decision denying entitlement to service connection for 
PTSD, and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 
20.200, 20.302(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran claimed entitlement to service connection for 
PTSD in February 1990.  In a statement received at the RO in 
August 1991, he provided a one and a half page description of 
his in-service stressors, including being under fire, marines 
getting killed, killing the enemy, seeing dead babies, a 
group of men being killed by a woman with a grenade, his 
nephew getting killed, losing friends, suffering injuries in 
a jeep explosion, and experiencing the death of his parents.  

In a November 1991 rating decision, the RO denied entitlement 
to service connection for PTSD, stating that although the 
veteran was diagnosed as having PTSD, the evidence did not 
support his reported stressors.  The veteran was notified of 
this decision and of his appellate rights at his most recent 
address of record by letter dated November 14, 1991.  The RO 
specifically advised the veteran that he could appeal the 
determination to the Board at any time within one year from 
the date of the letter by filing an NOD in writing with the 
RO.  

In December 1991, VA outpatient treatment records dated from 
1988 to 1991 were associated with the claims folder.  

In a written statement also received at the RO in December 
1991, the veteran stated that this "letter is a response to 
your letter on post-traumatic stress disorder."  He then 
provided a seven-page, detailed description of his in-service 
duties and stressors.  He described some additional 
stressors, including the death of two divers on his crew.  

Entitlement to increased disability ratings for the veteran's 
service-connected disabilities, i.e., scars, conjunctivitis, 
and cirrhosis, was denied by the RO in December 1991.  

In January 1992, the veteran's then-representative submitted 
a written statement to the RO requesting that the veteran be 
awarded entitlement to a 10 percent disability rating under 
38 C.F.R. § 3.324.  There was no mention of PTSD.  

Based upon the veteran's letter received in December 1991, 
the RO again denied entitlement to service connection for 
PTSD in a January 1992 rating decision.  

In an April 1992 Statement in Support of Claim, the veteran 
reported that he was providing evidence in support of his 
claim for an increase.  Attached were treatment records from 
Keesler Medical Center dated in March 1992 showing that he 
underwent surgery for carpal tunnel syndrome.  The RO denied 
entitlement to an increased rating for a burn scar of the 
right forearm in April 1992.  In a May 1992 written 
statement, the veteran indicated that he wanted to know why 
when he was discharged from active service the Navy did not 
"reconsider him for his prior service connection" and if 
there was anything that could be done about this.  

In June 1992, copies of records from Scott and White Memorial 
Hospital, Merle E. Johnson, D.C., and Keesler Medical Center 
and VA treatment records were associated with the claims 
file.  These records were accompanied by a written statement 
from the veteran requesting reconsideration of the disability 
rating assigned for the burn scars on his arms, face, 
shoulders, and eyes.  

In a statement dated in April 1992 and received at the RO in 
July 1992, the veteran again requested increased disability 
ratings for his service-connected disabilities.  He made no 
mention of PTSD.  Additional VA treatment records dated 
through 1992 and treatment records from Keesler Medical 
Center were also associated with the claims folder in July 
and September 1992.  The veteran was treated for various 
disabilities, i.e., diabetes and joint problems.  

In August 1992, the veteran's then-representative indicated 
that the veteran had requested assistance in "reopening his 
claim for service connection for post traumatic stress 
disorder."  The representative briefly described some of the 
veteran's in-service duties and stressors and requested that 
development be undertaken to verify the stressors.  He 
indicated that the veteran was in the process of obtaining 
the name of a member of his unit who was killed.  

In a written statement received at the RO in July 1995, the 
veteran stated that he wished to submit an NOD with the RO's 
November 1991 rating decision denying entitlement to service 
connection for PTSD.  

The veteran testified at a personal hearing at the RO in 
April 1997.  He stated that his July 1995 written statement 
should be accepted as a timely NOD with the RO's November 
1991 rating decision denying entitlement to service 
connection for PTSD because he was having medical problems in 
1991, including problems with his memory.  

The veteran testified at a video-conference hearing before 
the Board in June 1999.  He stated that he joined a service 
organization and filled out paper work to be filed as an NOD 
with the RO's November 1991 rating decision that denied 
entitlement to service connection for PTSD.  It was his 
understanding that the service organization would take care 
of the matter, but something happened and it was not properly 
filed.  He was asked if he had any proof as far as the VA 
date stamp received showing that VA received the NOD.  He 
stated that he did not think that he had any such proof.  

In a statement received at the Board in February 2001, the 
veteran's attorney argued that the veteran filed a timely NOD 
with the RO's denial of service connection for PTSD in 
November 1991.  He stated that the veteran's December 1991 
written statement in response the RO's November 1991 letter 
notifying him that his claim had been denied was an NOD.  He 
maintained that if the veteran did not disagree with the RO's 
determination then he would not have responded to the letter, 
and that in his December 1991 letter he focused on his 
stressor experiences, which were the reason that his claim 
had been denied.  For the same reason, he stated that the 
veteran's prior representative's statement, which was 
received at the RO in August 1992, was an NOD.  The veteran's 
attorney maintained that these two statements expressed 
disagreement with the RO's conclusion that the veteran had 
not adequately documented his stressors.  

II.  Legal Analysis

VA has a duty to provide notice and assistance in connection 
with a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his attorney 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  The veteran was notified in the September 1996 rating 
decision that an NOD had not been received within one year of 
the November 1991 rating decision.  That is the key issue in 
this case, and the discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and the September 1999 Board decision informed the veteran of 
the evidence needed to substantiate his claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
At his June 1999 hearing, he was asked if he had any proof as 
far as a VA date stamp received showing that VA received an 
NOD within one year of the November 1991 rating decision.  He 
stated that he did not think that he had any such proof.  
Concerning his allegation that medical problems prevented him 
from filing a timely NOD, his treatment records from the 
relevant time period have been associated with the claims 
file.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  

A claimant will be notified of a decision and his appellate 
rights, including the right to initiate an appeal by filing 
an NOD, and the time limit within which an appeal must be 
perfected.  38 C.F.R. § 3.103(f) (2001).  An appeal consists 
of a timely NOD in writing, and, after a statement of the 
case (SOC) has been furnished, a timely substantive appeal.  
38 C.F.R. § 20.200 (2001).  The veteran has one year from 
notification of a decision of the agency of original 
jurisdiction to file an NOD with the decision, and the 
decision becomes final if an NOD is not filed within that 
time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 20.302(a) (2001).  

An NOD must (1) express disagreement with a determination of 
the agency of original jurisdiction (§ 7105(d)(1) and express 
a desire to contest the result; (2) be filed in writing (§ 
7105(b)(1), (2)); (3) be filed with the RO (§ 7105(b)(1)); 
(4) be filed within one year after the date of mailing of 
notice of the RO decision (§ 7105(b)(1)); and (5) be filed by 
the claimant, the claimant's legal guardian, or the 
claimant's authorized representative (§ 7105(b)(2)).  See 
38 C.F.R. § 20.201 (2001).

As noted above, the RO denied entitlement to service 
connection for PTSD in November 1991.  The veteran was 
notified of this decision and of his appellate rights at his 
most recent address of record by letter dated November 14, 
1991.  No subsequent correspondence was received from him 
indicating disagreement with this decision by November 14, 
1992, and a statement expressing disagreement with the 
decision was dated and received in July 1995, well after the 
one year time limit for filing an NOD with the decision by 
the RO.  His alleged reliance on a service organization to 
file a timely NOD for him was unfortunate.  While additional 
evidence was received within the one year time limit, the 
filing of additional evidence after receipt of notice does 
not extend the time limit for initiating an appeal by filing 
an NOD.  66 Fed. Reg. 50,318-50,319 (Oct. 3, 2001) (to be 
codified at 38 C.F.R. § 20.304) (establishing a special rule 
in those instances when additional evidence is received after 
issuance of a statement of the case but before the time for 
filing a substantive appeal has lapsed).  

With respect to the written statement from the veteran 
received at the RO in December 1991 in response to the 
November 1991 rating decision, the veteran only provided a 
more detailed description of his in-service duties and 
stressors, as well as information about additional stressors.  
He did not express disagreement or dissatisfaction with the 
November 1991 rating decision denying service connection for 
PTSD, nor did he express a desire to contest the result or 
secure appellate review.  In contrast with his attorney's 
contentions, looking at the actual wording and context of the 
veteran's communication, it is clear that he did not express 
disagreement with the rating decision.  Providing additional 
and more detailed information about his stressors does not, 
standing alone, express disagreement with the RO's 
determination.  As there was no expression of disagreement, 
additional information about stressors is reasonably 
interpreted as acceptance of the finding in the November 1991 
rating decision that the evidence did not support his 
reported stressors.  See Jarvis v. West, 12 Vet. App. 559, 
561 (1999).  Therefore, he was providing this new information 
to support the claim and allow for verification of the 
stressors.  The veteran's argument to the contrary is not 
persuasive.  Indeed, in August 1992, his then-representative 
requested that development to verify the stressors be 
undertaken and indicated that the veteran was in the process 
of obtaining the name of a member of his unit who had been 
killed.  

The August 1992 statement, likewise, did not express 
disagreement or dissatisfaction with the RO's November 1991 
rating decision denying service connection for PTSD.  The 
veteran's then-representative requested only that the claim 
for service connection for PTSD be reopened and that 
additional development be undertaken based upon the veteran's 
reported stressors.  By requesting that the claim be 
reopened, the representative apparently acknowledged that 
that the November 1991 rating decision was to become final.  
See 38 U.S.C.A. § 7105(c) (West 1991) ("If no notice of 
disagreement is filed in accordance with this chapter within 
the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed, except as may otherwise be provided by regulations 
not inconsistent with this title.") (emphasis added).  The 
veteran's representative was from a recognized veterans 
service organization and it is reasonable to expect that he 
was aware of the requirements of a valid NOD and the legal 
significance of the term "reopen."  

The additional statements from the veteran or his 
representative received at the RO in January, April, May, 
June, and July 1992 made no reference to PTSD or to the 
November 1991 rating decision.  

At his April 1997 personal hearing, the veteran contended 
that he was incapacitated due to medical conditions and 
therefore unable to file a timely NOD with the November 1991 
rating decision.  Under 38 C.F.R. § 3.109(c), time limits 
within which claimants are required to act may be extended 
for good cause shown.  When an extension of time is requested 
after expiration of a time limit, the action required of the 
claimant must be taken concurrent with or prior to the filing 
of a request for an extension of the time limit, and good 
cause must be shown as to why the required action could not 
be taken during the original time period and could not have 
been taken sooner than it was.  Denials of time limit 
extensions are separately appealable issues.  

In Corry v. Derwinski, 3 Vet. App. 231, 235 (1992), the Court 
held that the appellant's statement "I was unable to respond 
to your initial denial due to the nature of my condition" 
was insufficient, as a matter of law, to satisfy the 
regulatory requirement of a showing of good cause.  The Court 
further found that the appellant did not request a 
discretionary extension and that there was no basis in fact 
that would permit, much less require, the Board or the Court 
to speculate that such a request was "implicitly raised" on 
the record.  

In this case, the medical evidence associated with the claims 
file does show that the veteran was hospitalized from March 
18 to March 20, 1992 for carpal tunnel release and that he 
received some occasional outpatient treatment for various 
disabilities, i.e., diabetes, joint problems, etc.  There was 
no indication of an impaired memory.  The time for filing an 
NOD ran from November 1991 to November 1992; therefore, the 
veteran had approximately four months before and eight months 
after his hospitalization within which to file a timely NOD 
and he failed to do so.  As in Corry, the veteran here did 
not specifically raise the request for an extension of the 
time for filing his NOD, nor does the evidence show that good 
cause for the late filing, in fact, exists.  

In the joint motion and in his written argument of December 
2001, the attorney-representative places much emphasis on the 
uniquely pro-claimant character of the VA claims process and 
contends that the Court's decision in Gallegos v. Gober, 14 
Vet. App. 50 (2000), which set forth the elements of an NOD, 
controls the outcome of this case.  In Gallegos, the Court 
considered the claimant's statement, submitted through his 
representative a month after the RO had denied a claim for 
service connection for PTSD, as satisfying the elements of an 
NOD.  In pertinent part, the representative stated:  

After review of this veteran's claims 
file and the current rating decision, it 
is our opinion that denial of the 
veteran's claim for [PTSD] was a little 
bit premature.  Further development, 
i.e., review of the Social Worker's 
statement in regards to referral to the 
Environment Support Group for 
verification of specific incidents for 
stressors would prove beneficial to fair 
evaluation of this veteran's claim.  

Id. at 52.  

The Gallegos court concluded that this statement constituted 
a valid NOD under 38 U.S.C.A. § 7105 because "It (1) 
expressed disagreement with an RO decision, (2) was in 
writing, (3) was filed with the RO, (4) was filed within one 
year after the date of mailing of notice of the result of 
that RO decision, and (5) was filed by the claimant's 
authorized representative."  Id. at 58 (citations omitted).  

However, to so find, the Court in Gallegos had to address the 
full wording of the regulation defining an NOD.  In pertinent 
part, that regulation - 38 C.F.R. § 20.201 - defined an NOD 
as follows:  

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
Notice of Disagreement.  While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.  

(Emphasis added.)  

In order to construe the representative's statement in 
Gallegos as a valid NOD, the Court determined that that part 
of the foregoing regulation requiring that a claimant express 
a desire for appellate review in order for a statement to 
constitute an NOD was contrary to the statute under which it 
was promulgated and therefore invalid.  Gallegos v. Gober, 14 
Vet. App. at 54-58.  However, the United States Court of 
Appeals for the Federal Circuit reversed this determination, 
finding that that part of the definition of an NOD set forth 
in 38 C.F.R. § 20.201 that the Court found repugnant to 
38 U.S.C.A. § 7105 merely covered a matter not directly 
addressed in the statute and was thus entitled to deference 
under Chevron, U.S.A., Inc. v. Natural Resources Def. 
Council, Inc., 467 U.S. 837, 844 (1984).  Gallegos v. 
Principi, 283 F.3d 1309, 1311 (Fed. Cir. 2002).  Section 
20.201, the Federal Circuit held, "is a reasonable and 
permissible construction of § 7105."  Id. at 1314.  The 
Federal Circuit continued:  

Section 7105 does not preclude other 
requirements for an NOD.  Moreover, 
§ 20.201 merely states that a veteran NOD 
[sic] must include terms that can be 
reasonably construed as a desire for 
appellate review.  This requirement 
serves administrative efficiency by 
distinguishing a request for Board review 
from other routine communications in the 
wake of a VA decision.  Assuming the 
veteran desires appellate review, meeting 
the requirement of § 20.201 is not an 
onerous task.  

Id.  (Emphasis added.)  

The attorney-representative argues that the Board essentially 
conceded in its May 2001 decision that the veteran's 
statement of December 1991 was subject to interpretation and 
that the veteran was therefore entitled to the benefit of the 
doubt, especially in view of the Federal Circuit's holding 
that interpretations of law should be influenced by the 
context of the deliberately pro-claimant benefits system 
designed by Congress.  See Hensley v. West, 212 F.3d 1255, 
1262 (2000).  

However, nothing in the veteran's statement expresses 
disagreement or dissatisfaction with the rating decision, and 
the record is devoid of any written communication in the year 
following the notification that could be "reasonably 
construed as a desire for appellate review."  Gallegos v. 
Principi, 283 F.3d at 1314.  Rather, the RO was perfectly 
justified in treating the communications received in the year 
following notification of the November 1991 rating decision 
as "routine communications in the wake of a VA decision."  
Id.  

Because the veteran did not file timely NOD with the November 
1991 RO decision, his claim of entitlement to service 
connection for PTSD is dismissed.  The Board is dismissing 
that claim because it is not properly before the Board on 
appeal.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 38 
C.F.R. § 20.200 (2001).  

In so acting, the Board has considered the argument of the 
attorney-representative that the claimed NOD in this case 
should be considered in light of the uniquely pro-claimant 
character of the VA adjudication system.  The Board observes, 
however, that the pro-claimant character of the system is 
unavailing where the requirements of the law are clear.  It 
is notable that the Federal Circuit considered this 
contention in upholding the provisions of 38 C.F.R. § 20.201 
in Gallegos, finding that Chevron deference to reasonable 
agency rule-making may apply in the pro-claimant context of 
title 38.  283 F.3d at 1314.  Indeed, a party "'cannot rely 
upon the generous spirit that suffuses the law generally to 
override the clear meaning of a particular provision.'"  
Haines v. West, 154 F.3d 1298, 1301 (Fed. Cir. 1998), quoting 
Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994).  


ORDER

Having found that a timely NOD was not filed, the claim of 
entitlement to service connection for PTSD is dismissed.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

